By the Court.
The plaintiff made a motion in the Superior Court to dismiss the appeal on the ground that the defendant had failed to prosecute the same as required by law. The record states that after hearing the motion was allowed. There are printed in the record three affidavits. There is nothing in the record to show that these affidavits constituted all the evidence before the Superior Court judge. It was stated at the argument at the bar of this court that there were counter affidavits and statements accepted by the judge in lieu of evidence. No finding of facts or report of material facts was filed by the judge of the Superior Court. It cannot be said on such a record that there was any error in the action of the Superior Court. The case is governed by Griffin v. Griffin, 222 Mass. 218, 221.

Order dismissing appeal affirmed.